DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/16/2020. Claims 1, 2, 4-13, and 15-20 has been examined and are pending.


				Response to Amendment
The amendment filed on 12/16/2020 cancelled no claim.  Claim 3, 14 was previously cancelled. No new claim is added. Claims 1, 12 have been amended.  Therefore, claims 1, 2, 4-13, 15-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 12/16/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1, 2, 4-13, 15-20 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.



Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 1-2, 4-13, 15-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter- eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. 

This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not
include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 12 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”.

Claim 12, Steps 1-15 of 

storing a plurality of program-related client configuration unit (CCU) attributes in an attribute database storage device of the memory storage device, the CCU attributes associated with a client, wherein the client comprises one or more of a program owner and a program operator; 
storing a plurality of participant parameters in a parameter database storage device of the memory storage device, the participant parameters each associated with one of a plurality of participant user devices, the plurality of participant user devices each associated with one of a plurality of participants; 
storing computer-executable instructions on the memory storage device, the computer-executable instructions comprising a CCU program generator module and a participant user interface (PUI) module; 
retrieving a subset of the business rules from the business rules database storage device; 
retrieving a subset of the CCU attributes from the attribute database storage device;
retrieving the plurality of participant parameters from the parameter database storage device;
identifying the plurality of participant user devices each associated with one of a plurality of participants by executing the PUI module on a processor, wherein the processor is connected to the memory storage device; 
associating each of the plurality of participant user devices with one of the plurality of participants based on the plurality of participant parameters by executing the PUI 
presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI module on the processor, wherein the identified participant user device of one of the plurality of participants is assigned to a particular client upon logging into a session;
defining an instance of a CCU program associated with the particular client by the attribute subset of the CCU attributes and the business rules subset of the business rules by executing a CCU program generator module on the processor, wherein the instance of the CCU program is further customized in response to authentication by the PUI module to the one of the plurality of participants by the participant parameters of the identified participant user device of the one of the plurality of participants, wherein the processor is further connected to the business rules database storage device and the attribute database storage device, and wherein the authenticated participant user device of the one of the plurality of participants is assigned to only the instance of the CCU program; 
generating the instance of the CCU program based on the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor; 
generating a unique client-specific and program-specific e-commerce website of an e-commerce system from a unique combination of selected CCU attributes, wherein the unique client-specific and program-specific e-commerce website is unique for the instance of the CCU program generated for the particular client associated therewith 
selectively restricting access to the unique client-specific and program-specific e-commerce website by modifying at least one of the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor;
publishing a portal to the identified participant user device, wherein the portal configures  
the unique client-specific and program-specific e-commerce website for the instance of the CCU program based on the selected CCU attributes by executing the CCU program generator module to permit access thereto from the at least one of the participant user devices, wherein the portal routes the authenticated participant user device of the one of the plurality of participants for whom the instance of the CCU program is customized to the unique client-specific and program-specific e-commerce website.
 
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“associating each of the plurality of participant user devices with one of the plurality of participants based on the plurality of participant parameters”; “defining a CCU program customized for each of the plurality of participants by the  attribute subset of the CCU attributes and the business rules subset of the business rules, wherein each customized CCU program is further defined by the participant 

In addition, claim 12 steps 1-15 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/evaluate/store information (e.g. business rules, attributes, participant parameters), can observe/retrieve data/information, can identify and associate user devices associated with participants based on participant parameters, can observe/present a login interface, can observe/evaluate/define a program, can generate client-specific and program-specific e-commerce website based on attributes and rules, can restrict access to e-commerce website by changing attributes and
business rules, can observe/generate/tailor a website based on selected attributes, can publish/present/display/send the program to a user device.

Independent claim 12, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a user device, a processor, a database, a memory storage device) to perform the steps 1-15.  At best, the claim(s) are merely providing an environment to implement the abstract idea. Similarly, other than reciting “by executing a program/PUI module/CCU program generator module on the processor”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information 

There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, couple of databases to store data, a user interface to correct or display information, and a user device.   Thus, the processor, the interface, and the user device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  

Applicant simply use a generic processor, user interface as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-15 using a generic device/computer/internet. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, in claim 12, steps 1-4, 6-8, 15, of “storing business rules, storing attributes, storing participant parameters, storing program module/user interface in memory”, 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform
all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 12). Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology or technical improvement in other technology.    The claim as a whole does Not integrate into a practical application.


Independent claim 12 (step 2B):  The additional element in claim 12 (e.g. a user device, a memory, a database, a processor, a system) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a memory storage device, database, GUI) by themselves do not add a meaningful limitation to the 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A 

Applicant’s Specification, PG Pub 2016/0292726, [0131-0133] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification, PG Pub 2016/0292726, [0131-0133] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to [0131-0133], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, 
“presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI 
are specified at a high level of generality.  Other than reciting “executing the module on a processor” which simply executes programming instructions, nothing in the claim elements precludes the step from practically being performed in human mind.  One can present/display a login interface for one to login, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception. The instant claim does not recite any particular configuration/specific how the system control/automate feedback/response of “identified participant user device” changing the authentication decision/process.    In other words, the instant step is simply drafted in such a result-oriented way. Other than presenting/displaying a login interface to login, it failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).

Similarly, the newly added procedural limitation,
“selectively restricting access to the unique client-specific and program-specific e-commerce website by modifying at least one of the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor”;
are specified at a high level of generality.  Other than reciting “executing the module on a processor” which simply executes programming instructions, nothing in the claim 
        
What Applicant is referring to, “associating each of the plurality of participant user devices with one of the plurality of participants based on the plurality of participant parameters by executing the PUI module on a processor, wherein the processor is further connected to the parameter database storage device”; 
“presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI module on the processor, wherein the identified participant user device of one of the plurality of participants is assigned to a particular client upon logging into a session”;

which can be done by method of human activities or mental process. The claim does not recite any particular configuration/specific how the system achieve/control/automate 
feedback/response of “identified participant user device” changing the authentication decision/process as well as how the system control/automate feedback/response/attribute/parameters granting/restricting access and changing the tailoring decision/process.    In other words, the instant claim is simply drafted in such a result-oriented way. Other than storing information, retrieving information, associating/ identifying and matching information, logging in, generating/publishing information, it failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL). 
 
As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   



Additionally, obtaining/receiving data, storing/retrieving data, identifying/associating data, creating/generating data, displaying/publishing data, sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to receive/send the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Dependent claim 13, 15-20, is merely add further details of the abstract steps/elements recited in claim 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations.
beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 13, 15-20 is also non-statutory subject matter.

Independent claim 1:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent apparatus/system claim 1, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 12.  

The components (i.e., a processor, a memory storage device, a user device, a system, a database) described in independent claim 1 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving/providing data, identifying/associating data, as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea.  As the results, these elements are not significantly more than the identified abstract idea(s).  At best, these claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claims 2, 4-11 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2, 4-11 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-2, 4-13, and 15-20 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Accordingly, the additional element does Not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (1-2, 4-13, and 15-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant’s arguments with respect to the rejection(s) of claim 1, 12 in the Remark dated 6/17/2020 have been fully considered but are not persuasive and moot in view of the ground(s) of rejection necessitated by amendments.  

Applicant' arguments addressed to the newly amended portion in claim 1, 12, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims 1, 12 have been addressed in the rejection below.  It is noted that Mancuso disclosure is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 2, 4-11, and 13, 15-20, dependent from independent claim 1, and 12 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 2, 4-11, 13, and 15-20 are not allowable over the recited arts of record.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-2, 4-13, 15-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter- eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. 


include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 12 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”.

Claim 12, Steps 1-15 of 
storing a plurality of business rules in a business rules storage device of a memory storage device; 
storing a plurality of program-related client configuration unit (CCU) attributes in an attribute database storage device of the memory storage device, the CCU attributes associated with a client, wherein the client comprises one or more of a program owner and a program operator; 
storing a plurality of participant parameters in a parameter database storage device of the memory storage device, the participant parameters each associated with one of a plurality of participant user devices, the plurality of participant user devices each associated with one of a plurality of participants; 
storing computer-executable instructions on the memory storage device, the computer-executable instructions comprising a CCU program generator module and a participant user interface (PUI) module; 

retrieving a subset of the CCU attributes from the attribute database storage device;
retrieving the plurality of participant parameters from the parameter database storage device;
identifying the plurality of participant user devices each associated with one of a plurality of participants by executing the PUI module on a processor, wherein the processor is connected to the memory storage device; 
associating each of the plurality of participant user devices with one of the plurality of participants based on the plurality of participant parameters by executing the PUI module on a processor, wherein the processor is further connected to the parameter database storage device; 
presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI module on the processor, wherein the identified participant user device of one of the plurality of participants is assigned to a particular client upon logging into a session;
defining an instance of a CCU program associated with the particular client by the attribute subset of the CCU attributes and the business rules subset of the business rules by executing a CCU program generator module on the processor, wherein the instance of the CCU program is further customized in response to authentication by the PUI module to the one of the plurality of participants by the participant parameters of the identified participant user device of the one of the plurality of participants, wherein the processor is further connected to the business rules database storage device and the 
generating the instance of the CCU program based on the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor; 
generating a unique client-specific and program-specific e-commerce website of an e-commerce system from a unique combination of selected CCU attributes, wherein the unique client-specific and program-specific e-commerce website is unique for the instance of the CCU program generated for the particular client associated therewith and customized for the authenticated participant user device of the one of the plurality of participants by executing the CCU program generator module on the processor; and 
selectively restricting access to the unique client-specific and program-specific e-commerce website by modifying at least one of the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor;
publishing a portal to the identified participant user device, wherein the portal configures  
the unique client-specific and program-specific e-commerce website for the instance of the CCU program based on the selected CCU attributes by executing the CCU program generator module to permit access thereto from the at least one of the participant user devices, wherein the portal routes the authenticated participant user device of the one of the plurality of participants for whom the instance of the CCU program is customized to the unique client-specific and program-specific e-commerce website.


In addition, claim 12 steps 1-15 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/evaluate/store information (e.g. business rules, attributes, participant parameters), can observe/retrieve data/information, can identify and associate user devices associated with participants based on participant parameters, can observe/present a login interface, can observe/evaluate/define a program, can generate client-specific and program-specific e-commerce website based on attributes and rules, can restrict access to e-commerce website by changing attributes and
business rules, can observe/generate/tailor a website based on selected attributes, can publish/present/display/send the program to a user device.

Independent claim 12, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a user device, a processor, a database, a memory storage device) to perform the steps 1-15.  At best, the claim(s) are merely providing an environment to implement the abstract idea. Similarly, other than reciting “by executing a program/PUI module/CCU program generator module on the processor”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, couple of databases to store data, a user interface to correct or display information, and a user device.   Thus, the processor, the interface, and the user device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  

Applicant simply use a generic processor, user interface as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-15 using a generic device/computer/internet. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, in claim 12, steps 1-4, 6-8, 15, of “storing business rules, storing attributes, storing participant parameters, storing program module/user interface in memory”, “retrieving subset of data/information from different database storage devices”, “publishing a portal to the website”, are considered insignificant extra solution activity because they merely receiving data/gathering data/storing data, retrieving data, /displaying data, thus are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform
all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 12). Thus, the combination of steps neither have improvement made to computer functionality or 


Independent claim 12 (step 2B):  The additional element in claim 12 (e.g. a user device, a memory, a database, a processor, a system) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a memory storage device, database, GUI) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions of receiving data, storing data, identifying /associating data, providing/generating data, publishing/displaying data,  and they would be routine in any computing system implementation in online environment  (see Specification, PGPub 2016/0292726, [0131-0133]).

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  
Applicant’s Specification, PG Pub 2016/0292726, [0131-0133] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification, PG Pub 2016/0292726, [0131-0133] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to [0131-0133], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-

The newly added procedural limitation, 
“presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI module on the processor, wherein the identified participant user device of one of the plurality of participants is assigned to a particular client upon logging into a session”;
are specified at a high level of generality.  Other than reciting “executing the module on a processor” which simply executes programming instructions, nothing in the claim elements precludes the step from practically being performed in human mind.  One can present/display a login interface for one to login, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception. The instant claim does not recite any particular configuration/specific how the system control/automate feedback/response of “identified participant user device” changing the authentication decision/process.    In other words, the instant step is simply drafted in such a result-oriented way. Other than presenting/displaying a login interface to login, it failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).


“selectively restricting access to the unique client-specific and program-specific e-commerce website by modifying at least one of the CCU attributes subset and the business rules subset by executing the CCU program generator module on the processor”;
are specified at a high level of generality.  Other than reciting “executing the module on a processor” which simply executes programming instructions, nothing in the claim elements precludes the step from practically being performed in human mind.  One (for example, a client, a program owner, a program operator, a program, and an individual within the program) can change/modify attributes subset and business rules to grant/limit access to a particular website, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception, and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Again, the instant step does not recite any particular configuration/specific how the system control/automate “modification of the attributes and business rules” changing the granting/denying access decision/process.    In other words, the instant claim is simply drafted in such a result-oriented way. Other than presenting/displaying a login interface to login, it failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).
        

“presenting a log-in/authentication interface to the identified participant user device of the one of the plurality of participants for authentication thereof by executing the PUI module on the processor, wherein the identified participant user device of one of the plurality of participants is assigned to a particular client upon logging into a session”;
is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results other than just associating a participant device and the participant based on the participant parameters, presenting/displaying a login interface for the participant to login, defining/customizing a CCU program relying on data/information retrieved from CCU attributes/business rules/participant parameters, 
which can be done by method of human activities or mental process. The claim does not recite any particular configuration/specific how the system achieve/control/automate 
feedback/response of “identified participant user device” changing the authentication decision/process as well as how the system control/automate feedback/response/attribute/parameters granting/restricting access and changing the tailoring decision/process.    In other words, the instant claim is simply drafted in such a result-oriented way. Other than storing information, retrieving information, associating/ identifying and matching information, logging in, generating/publishing information, it 
 
As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does Not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Additionally, obtaining/receiving data, storing/retrieving data, identifying/associating data, creating/generating data, displaying/publishing data, sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to receive/send the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply 

Dependent claim 13, 15-20, is merely add further details of the abstract steps/elements recited in claim 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations.
beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 13, 15-20 is also non-statutory subject matter.

Independent claim 1:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent apparatus/system claim 1, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 12.  

The components (i.e., a processor, a memory storage device, a user device, a system, a database) described in independent claim 1 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving/providing data, identifying/associating data, as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components does not impose any meaningful limit on the computer 
Dependent claims 2, 4-11 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2, 4-11 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-2, 4-13, and 15-20 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The 

Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (1-2, 4-13, and 15-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-7, 9-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemana (US 2014/0297363), in view of Jokinen et al. (hereinafter, Jokinen, US 2002/0095333), further in view of Klemm (US 2013/0080911), and further in view of Mancuso et al. (hereinafter, Mancuso, US 2016/0143028).

As per claim 1, 12, Vemana discloses a system, a method, comprising: 
A processor ([0026]); and 
A memory storage device coupled to the processor, the memory storage device ([0026]) comprising:
a business rules database storage device [0057, 0066] configured to store a plurality of business rules (Fig. 5, item 160, 560a-n, [0084, 0093, 10102]); 
a parameter database storage device [0057, 0066] configured to store a plurality of participant parameters, the plurality of participant parameters each               associated with one of a plurality of participants (Fig. 5, item 433g, 433j, 433n, [0057, 0093]); and


retrieve the business rules subset from the business rules database storage device ([0049,  Inventory data may include, for example, pricing information, which products are carried by the retail sites (e.g., the store 182 and the ecommerce service), whether the products are in-stock, whether to products are available via the ecommerce services, whether the products are backordered or discontinued, etc. Product data may include, for example, product identifiers, names, descriptions, manufacturer, specifications, photos, videos, reviews, 0056, competitors' prices of products, competitors' incentives, analysis around competitors' performance, 0081, product information]); 
retrieve the CCU attributes subset from the attribute database storage device ([0049, Inventory data may include, for example, pricing information, which products are carried by the retail sites (e.g., the store 182 and the ecommerce service), whether the products are in-stock, whether to products are available via the ecommerce services, whether the products are backordered or discontinued, etc. Product data may include, for example, product identifiers, names, descriptions, manufacturer, specifications, photos, videos, reviews, 0056, competitors' prices of products, competitors' incentives, analysis around competitors' performance, 0081, product information, 0108,  location data associated with the products placed in the customers shopping cart and/or interacted with by the customer]); and 
retrieve the plurality of participant parameters from the parameter database storage device ([0057,  Examples of query parameters may include any type of data stored by the data stores, such as any attribute in a customer profile, e-mail address, IP address, demographics data, user id, rewards account number, product identifier, or any other information, 0093, 0108,  location data associated with the products placed in the customers shopping cart and/or interacted with by the customer]);

wherein the computer-executable instructions comprise:
a CCU program generator module configured to generate an instance of a CCU program associated with a particular client, wherein an attribute subset of the CCU attributes and a business rules subset of the business rules defines the instance of the CCU program;  ([0049,  Inventory data may include, for example, pricing information, which products are carried by the retail sites (e.g., the store 182 and the ecommerce service), whether the products are in-stock, whether to products are available via the ecommerce services, whether the products are backordered or discontinued, etc. Product data may include, for example, product identifiers, names, descriptions, manufacturer, specifications, photos, videos, reviews, 0056, competitors' prices of products, competitors' incentives, analysis around competitors' performance, 0081, product information, 0108,  location data associated with the products placed in the customers shopping cart and/or interacted with by the customer,  0120, For example, the ecommerce engine 145 may receive the disposition(s) from the probability analysis module 
a participant user interface (PUI) module configured to identify the plurality of participant user devices each associated with one of the plurality of participants ([0086, 0087, 0110, 0122, 0123]); and 

wherein the computer-executable instructions, when executed by the processor, further configure the processor to:
execute the PUI module, wherein the PUI module, when executed, associate each of the plurality of participant user devices with one of the plurality of participants of each CCU program based on the plurality of participant parameters stored in the parameter database storage device (Fig. 6, item 602c, 602e, [0085—0087]); 

execute the CCU program generator module, wherein the CCU program generator module, when executed, generate the instance of the CCU program 


execute the CCU program generator module, wherein the CCU program generator module, when executed, generate a unique client-specific and program-specific e-commerce website from a unique combination of selected CCU attributes, ([0080, In some implementations the attribute augmenter module 256 may be coupled more directly to third-party data stores 134a .  . . 134n to 

However, Vemana does not explicitly disclose 
an attribute database storage device configured to store a plurality of program-related client configuration unit (CCU) attributes associated with a client, wherein the client comprises one or more of a program owner and a program operator, 

Jokinen teaches a storage database [0035, 0038] to store program-related attributes (Fig. 3A, 3B, Fig. 4, Fig.7, 12A, 12B, [0034, 0052]).



However, Vemana and Jokinen do not explicitly disclose 
wherein access to the unique client-specific and program-specific e-commerce website is selectively restricted by modifying at least one of the CCU attributes subset and the business rules subset; and          
execute the CCU program generator module, wherein the CCU program generator module, when executed, publish a portal to the identified participant user device, wherein the portal configures the  unique client-specific and program-specific e-commerce website for the instance of the CCU program based on the selected CCU attributes to permit access thereto from the identified participant user device, and wherein the portal routes the authenticated participant user device of the one of the plurality of participants for whom the instance of the CCU program is customized to the unique client-specific and program-specific e-commerce website.

(Examiner Note: in light of Specification [0020, CCU attributes may include, but are not limited to, any one or more of: client affiliation, merchandising, marketing, point value, payment method, business rules, and segment], Klemm teaches restricting access by adjusting the above CCU attributes/business rule ([0049, Developers can restrict access 

Klemm further teaches directing the consumer and displaying a consumer-specific shopping portal, such as a widget to present the client-specific, program-specific 
is past transactions that the user had with the enterprise.  The user can authenticate with the social network as part of an account creation process in connection with the application, or at the time of first use of the application, for example, 0087,  Welcome to your Acme shopping portal.&lt;/h4&gt;.  0088, TABLE-US-00003 Excerpt 3 &lt;greeting&gt; &lt;![CDATA[`&lt;h4&gt;Hello, _@fisrtName! Welcome to your Acme shopping portal.&lt;/h4&gt;`]]&gt; &lt;/greeting&gt; 0090, The handler could then generate a greeting such as _@firstName, welcome to Acme, your personal high-end &lt;a href="http://www.acmeportal.com/highEndAudio.html"&gt;audio equipment 
heaven.&lt;/a&gt;]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vemana’s and Jokinen’s method by including modifying attributes/parameters to restrict access to an e-commerce website and direct the user to a personalized portal, as disclosed by Klemm.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “make personalized content/incentive available to targeted users”.




execute the PUI module, wherein the PUI module, when executed, presents a log- in/authentication interface to the identified participant user device of one of the plurality of participants for authentication thereof, wherein the identified participant user device of one of the plurality of participants is assigned to the particular client upon logging into a session;
wherein the authenticated participant user device of the one of the plurality of participants is assigned to only the instance of the CCU program;
wherein the unique client-specific and program-specific commerce website is unique for the instance of the CCU program generated for the particular client associated therewith and customized for the authenticated participant user device of the one of the plurality of participants,   

While Vemana teaches providing the unique client-specific and program-specific commerce website ([0080, 0094]), Mancuso teaches ([0018, In addition to including configuration parameter settings for interacting with end user devices, the configuration file also includes settings for functions related to the information provided to a user and the inputs that can be accepted via a user interface with the mobile wireless access point device, 0049, After logging on and being authenticated by the enterprise server and/or the configuration server 160, the enterprise administrator is provided by the configuration server 160 with a graphical user interface that facilitates setting the configuration of the WAP device 117 and storing the configuration settings in data storage accessible by the configuration server 160.  The configuration server 160 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vemana’s and Jokinen’s and Klemm’s method by including authenticating a user device after logging in and directing the user to a specific  personalized portal, as disclosed by Mancuso.  A person having ordinary skill in the art 


As per claim 2, 13, Vemana further discloses, further comprising 
a personalization, marketing, and targeting (P/M/T) rules database storage device configured to store a plurality of P/M/T rules each associated with at least one of the participant user devices ([0076-0077, 0085, 0087,  [0055, 0089, 0108, 0122]), 
wherein the CCU program generator module, when executed, customize the instance of the CCU program to the one of the plurality of participants ( Fig. 6, item 604, Fig. 12, item 1206, 1208, [0086-0088, 0092-0093]]), 
wherein the instance of the CCU program is further defined by a P/M/T rules subset of the P/M/T rules of the identified participant user device ([0089, 0103, 0108, 0122]).

As per claim 4, 15, Vemana further disclose further comprising 
an administrator user interface (AUI) module configured to define the instance of the CCU program in response to administrator input via an administrator user device, the instance of the CCU program defined by the attribute subset comprising CCU attributes selected in response to the administrator input, the instance of the CCU program defined by the business rules subset comprising 
wherein the CCU program generator module, when executed, defines the instance of the CCU program in response to the administrator input received via the AUI ([0065, 0086-0088]).

As per claim 5, 16, Vemana further disclose
wherein the AUI module is further configured to implement the P/M/T rules in response to receiving administrator input via the administrator user device ([0035, 0040-0042, 0091-0093, 0096, 0089, 0105]).

As per claim 6, 17, Vemana does not explicitly further disclose 
wherein the AUI module is further configured to implement inclusion and exclusion rules stored in an inclusion/exclusion rules database storage device to control, in response to receiving administrator input via the administrator user device, the plurality of e-commerce websites available to the plurality of participant user devices via CCU programs.

Jokinen teaches ([0045, The advertiser may also specify a minimum, maximum or 
average number of users it wishes the advertising message to reach (which is 
also generally dependent on the budget), the location(s) of registered mobile 
terminal users in which vicinity the advertising message should be distributed 

messages, advertising messages will not be sent to them.  In compiling user profile information, each user may also specify information about when he is unavailable or does or does not wish to receive advertising messages (e.g., a user may specify that he does not wish to receive advertising messages at his mobile terminal while at work during specified hours and/or may specify other user-specified criteria about the context in which the user wants to receive advertising messages.), 0048, Other possible criteria that may be used to limit the number of targeted users comprise profiles of the terminals available to receive advertising messages, the approximate time of day an advertising 
message is to be sent, the business density at a particular time (i.e. how busy 
an advertiser is at a particular time), and advertising campaign limitations such as budget limitations.  Moreover, the potential customers who receive the advertising messages may be randomly selected or limited to previous customers, 
or the advertising messages may be distributed for utilization by a specifically limited number of customers who avail themselves of the offer on a first-come, first-served basis.  Or, where the advertising messages are to be distributed in a specified local area, server 40 may be instructed to limit the number of potential customers who will receive the advertising messages to fewer than the overall number of current, registered 
premises (a context-of-use restriction), and all registered users of restaurant 
services who are members of mobile network 30 (a user preference).  Pizza Shop 
specifies a budget for this particular promotion of $1,000.  Advertising server 
40 determines how many registered users there presently are in the targeted 
audience.  A dynamic pricing application 49, typically implemented in software, 
at server 40 then determines the amount of an electronic coupon that is to be 
sent to a particular user.  For example, if there are 1000 current users, the 
1000 users will each be sent an electronic coupon for $1 off any pizza order 
from Pizza Shop until 8 p.m.  If there are only 100 current users, then the 100 
users will each be sent an electronic coupon for $10 off any pizza order from 
Pizza Shop until 8 p.m]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vemana’s method by including or excluding  program-related rules, as disclosed by Jokinen.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “make personalized content/incentive available to targeted users”.





wherein the CCU program generator module comprises an inclusion/exclusion rules engine for implementing the inclusion and exclusion rules stored in the inclusion/exclusion rules database storage device ([0042, 0088, 0091-0093, 0114]).

As per claim 9, 19,  Vemana further discloses, wherein the CCU program generator module comprises a P/M/T rules engine for implementing the P/M/T rules subset as a function of the attributes subset the participant parameters of the CCU program ([0123, 0125-0129]).

As per claim 10, 20, Vemana further discloses
wherein the plurality of participant parameters includes a participant parameter directed to a particular product category ([0125—0128]), 
wherein the attribute subset includes a CCU attribute directed to sending of a promotional component of the e-commerce websites to participant user devices ([0120, 0123, 0126), 
wherein the CCU program generator module when executed, customizes the instance of the CCU program based on the participant parameter directed to the particular product category and based on the CCU attribute directed to sending of the e- commerce website promotional component ([0123, healthcare related to promotional content]), and 
wherein the PUI module, when executed, provides identified participant user devices access to the plurality of e-commerce websites including the e- 

As per claim 11, Vemana further discloses, 
wherein the CCU program generator module comprises a business rules engine for implementing the business rules stored in the business rules database storage device ([0099, 0102, 0103, 0105, 0123, 0129]).


Claim 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vemana (US 2014/0297363), in view of Jokinen et al. (US 2002/0095333), further in view of Klemm (US 2013/0080911), further in view of Mancuso et al. (hereinafter, Mancuso, US 2016/0143028), and further in view of McLaughlin et al. (hereafter McLaughlin, US 2013/0103484).                         

As per claim 8, 18, Vemana further discloses
wherein the attribute subset includes a CCU attribute directed to sending of a promotional component of the e-commerce websites to participant user devices ([0120, 0123, 0126]),

However, Vemana and Jokinen and Klemm and Mancuso do not explicitly disclose
wherein the plurality of participant parameters includes a participant parameter indicative of a point balance value associated with an account of each participant, 
McLaughlin teaches point balance value (Fig. 1A, item 115, Fig. 18, [0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Vemana’s, Jokinen’s, Klemm’s, and Mancuso’s method by including points balance information, as disclosed by McLaughlin.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “make content/incentive available to targeted users”.

However, Vemana, Jokinen, and Klemm and Mancuso do not explicitly disclose
wherein the CCU program generator module when executed, customizes the instance of the CCU program based on the participant parameter indicative of the point balance value and based on the CCU attribute directed to sending of the e-commerce website promotional component, and 
wherein the PUI module, when executed, provides identified participant user devices access to the plurality of e-commerce websites including the e- commerce website promotional component when the identified participant user devices are associated with the participant parameter indicative of the point balance value being greater than a threshold value received via the AUI module.

McLaughlin teaches (Fig. 18, in-store pick up discount [0077, 0213]). 
.



					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.